Citation Nr: 1618151	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the Veteran's claims for service connection for a "mid shoulder to low back condition," and a right knee condition.

In March 2015, the Board remanded the claims for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a back disorder that was caused by his service, or that was caused or aggravated by service-connected disability.

2.  The Veteran has a right knee disorder that preexisted his service, and which did not undergo a worsening during service; a right knee disorder was not caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in, and is not otherwise due to, the Veteran's active duty service, nor was it caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  A right knee disability was not incurred in, or aggravated by, service, or by a service-connected disability.  38 U.S.C.A. §§ 1111, 1112, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for a back disability, and a right knee disability.  His claims have been interpreted to include the arguments that his preexisting right knee condition was aggravated by his service, and that both of the claimed conditions were either caused or aggravated by his service-connected bilateral Morton's neuroma.  See e.g., Veteran's appeal (VA Form 9), received in January 2010.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is a chronic disease for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1339-40.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014 & Supp. 2015).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 2014 & Supp. 2015); 38 C.F.R. § 3.306 (2015).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014 & Supp. 2015); 38 C.F.R. § 3.306 (2015); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The number "1" indicates a high level of fitness.  Id.   The "P" in PULHES stands for "Physical Capacity and Stamina" and would incorporate the examinee's heart.  The remaining letters stand for "Upper Extremities," "Lower Extremities," "Hearing and Ears," "Eyes," and "Psychiatric Condition."

Service connection is currently in effect for bilateral Morton's neuroma, and tinnitus.

The Veteran's service treatment records include reports of private treatment dated prior to service, which show that in 1977, the Veteran was hospitalized with a transverse fracture of the right patella after he fell while running on ice.  An open reduction was performed with wiring of two large fragments with heavy wire, and repair of the ligament.  A cylinder cast was applied to the leg.  The final diagnosis was fracture, transverse, mid-portion of the right patella.  

An entrance examination report, dated in July 1981, is somewhat difficult to read, but appears to note the following: the Veteran had no problem with ROM (range of motion) and no spinal pain, although he may have some paraspinal pain at times.  His right patella was healed.  He denied current symptomatology.  An X-ray of the back was normal.  There was some paraspinal pain.  His PULHES profile notes "L2."  The Veteran's pre-service X-rays from a private hospital had been reviewed.  

In the associated "report of medical history," the Veteran indicated that he had a history of broken bones, and recurrent back pain; he indicated that he did not have a history of a "'trick' or locked knee."  It was noted that he broke his kneecap, that it was wired together, with no major problems to date, with "no problem since," and that he had been roller skating.  There is also a notation of back pain, that "nothing showed up," and that he "figures back muscle not in shape" (spelling corrected).  

An associated memorandum, dated in July 1981, notes that the Veteran was not thought to have any restrictions, and that his right knee was completely recovered, with normal function.  An associated "doctor's statement of medical history," signed by a physician, states that the Veteran was last treated in March 1978, and that he had no sequelae, and an excellent prognosis.  

The Veteran's service treatment records do not show any complaints, treatment, or diagnoses involving back or right knee symptoms, other than a November 1982 report noting chondromalacia of the right knee.  The Veteran's separation examination report, dated in July 1985, shows that his lower extremities, and "spine, other musculoskeletal," were clinically evaluated as normal.  An associated report of medical history shows that the Veteran indicated that he did not have a history of recurrent back pain, or a "'trick' or locked knee."  The Veteran stated, "I am in good health and taking no medication."  The report notes a history of having his kneecap wired together, with "no major problems to date."  

It is important for the Veteran to understand that at this point his own statements provide highly probative evidence against his claim. 

As for the post-service medical evidence, it includes a May 2009 VA foot examination report.  This report notes that on examination, "gait is entirely normal."  The Veteran complained of problems with his legs and back, and tendonitis.  He was noted to be fully functional in all of his activities in terms of chores around the house and yard.  

A report from E.E., D.P.M. dated in January 2010, notes that the Veteran was treated for complaints of foot pain that same month.  In addition to bilateral Morton's neuromas, the Veteran was noted to have been treated for metatarsalgias, and stress fractures in his legs, with steroid injections and orthotics during service, but no treatment since separation from service.  He reported ongoing foot pain since his service.  The Veteran was noted to have an antalgic gait. The assessment notes neuromas, bilateral feet, metatarsalgia, bilateral feet, and antalgic gait, bilateral feet.  The examiner stated that the Veteran had been advised to have his back examined by a back specialist, because his antalgic gait may be affecting "the superstructure," including his legs and back.  

A statement from J.E., D.C., dated in January 2010, shows that he states that the Veteran was being treated for back and foot pain.  Current symptoms included neuroma or neuralgia near the metatarsal heads, and low back pain.  It was noted that, "The pain does seem to be directly related with his foot pain.  He currently deals with low back pain and episodes of right sciatic pain."  

A VA disability benefits questionnaire (DBQ), dated in April 2011, shows that the examiner, Dr. V, indicated that the Veteran's claims file had been reviewed.  The Veteran reported fracturing his patella at age 16 or 17, prior to service, and that his patella had been wired together.  He reported having right knee pain "off and on" since he was separated from service, and that his pain was worsening.  Dr. V stated that a review of the Veteran's service treatment records revealed no documentation of right knee complaints, other than private treatment records dated in 2010, and that there are no private treatment records indicating knee complaints or disability since the Veteran's discharge from service.  The Veteran currently complained of recurring  moderate to severe right knee pain, caused or aggravated by using stairs, weather changes, or prolonged bending of the knee, kneeling, or crouching.  He also reported a history of his right knee "collapsing" five to six times "over the years."  He stated that his bilateral feet were productive of daily moderate to severe pain at the forefeet, and heels and Achilles region, bilaterally.  

Dr. V stated that an examination of the heels of his shoes did not show an asymmetric or unusual wear pattern.  There was no post-service history of hospitalization or true incapacitation due to his feet.  The Veteran stated that he could walk about two miles, or stand about 8 hours, before having to rest due to foot pain.  He also reported having continual, moderate intensity mid-back pain which began while he was on active duty, in about 1984, and that his back pain had worsened in the past year.  He also reported having severe low back pain.  There was no history of hospitalization involving his back.  An April 2011 X-ray for the thoracic spine showed multilevel mild degenerative disc disease changes throughout the thoracic spine, with mild rotatory scoliotic curvature.  An X-ray of the lumbar spine revealed mild relative straightening of the lumbar spine, with possible underlying spasm.  An X-ray of the right knee showed mild degenerative change of the patellofemoral joint.  The impressions noted service-connected Morton's neuroma, bilateral, with an antalgic gait not found on examination, mild degenerative disc disease of the thoracic spine, strain injury of the lumbosacral spine, and old patellar fracture of the right knee postoperative open-reduction, internal fixation with degenerative joint disease of the patellofemoral joint and patellofemoral syndrome with some loss of range of motion.  

Dr. V stated that with regard to whether or not the Veteran's right knee condition had been aggravated by his service, that despite his pre-service history, the Veteran had been found to be fit for service upon entrance into service.  There is no documentation of right knee complaints or disability during service.  A right knee condition was not noted upon separation from service.  There is no documentation of any right knee symptomatology until 2010.  Therefore, it is less likely as not that the Veteran's right knee condition was either caused or aggravated by service.

With regard to the back, notwithstanding some notations of "sometimes" paraspinal pain and an L2 profile at enlistment with documentation of recurrent back pain upon enlistment, there is no documentation for a back injury or back complaints in the service treatment records, or upon discharge physical examination.  There is no documentation of significant long-term gait disturbance until 2010.  A May 2009 VA examination report noted a completely normal gait.  There is no evidence to suggest a truly antalgic gait exists as a result of the Veteran's service-connected left or right foot condition.  Therefore, it is less likely as not that the Veteran's current mid-shoulder (thoracic back) and low back conditions were either caused by or the result of his service-connected foot conditions, or an associated gait disturbance.  

With regard to the possibility of a preexisting back condition being aggravated by service, with the lack of documentation of  back injury or back complaints during active duty, and with the lack of private treatment records following separation from service until the contemporary time frame, it is less likely as not that a spine condition was aggravated by service.    

In an addendum, dated in July 2011, Dr. V indicated that it is less likely as not (less than 50 percent probability) that the Veteran's right knee condition was proximately due to or the result of his service-connected condition.  He further indicated that the Veteran's right knee condition clearly and unmistakably existed prior to service, and that it was clearly and unmistakably not aggravated beyond its natural progression by service.  He explained that patellofemoral syndrome and chondromalacia are considered a normal consequence of the history of fractured patella postoperative fixation.  He stated, "Without evidence in the record suggesting any aggravation of this condition on active duty, my opinion of April 27, 2011 remains unchanged."  It is less likely as not that the Veteran's right knee condition was either caused by, the result of, or aggravated by activities, duties or injury during active duty military service.  

With regard to the possibility of his service-connected foot disability causing stress to his knees, Dr. V stated that in the absence of documentation or demonstration of a significant and long-term gait abnormality as a result of the service-connected foot condition, the contention that his feet cause stress to his knees holds little merit.  Therefore, it is less likely as not that the Veteran's current right knee condition is a result of his service-connected foot condition.  Furthermore, it is less likely as not that the service-connected foot condition is causing stress to his knees.  

In March 2015, the Board remanded these claims, stating that Dr. V only provided negative nexus opinions regarding secondary service connection based on causation for both the right knee disorder and back disorder, but that he did not address whether the Veteran s currently diagnosed right knee disorder or back disorder had been aggravated beyond their natural progression by his service-connected bilateral Morton s neuroma, and that the opinions do not properly address whether his currently diagnosed disorders were present on the entrance examination, or, if not, whether they pre-existed service.  The Board therefore directed that the claims file be returned to Dr. V for supplemental opinions.  

A VA supplemental opinion, dated in May 2015, shows that Dr. V indicated that the Veteran's claims file had been reviewed, to include the Veteran's lay statements and the statements from Dr. E.E. and Dr. J.E.  Dr. V states the following: the Veteran's entrance examination did not note mild degenerative changes of the thoracic spine, a strain injury of the lumbosacral spine, or old patellar fracture of the right knee postoperative open reduction, internal fixation.  

There is not clear an unmistakable evidence that mild degenerative disc disease of the thoracic spine pre-existed service.  The Veteran's separation examination in July 1985 showed normal findings with regard to the spine, with no objective findings or complaints of any spine symptoms, and particularly thoracic spine, pathology.  There is no evidence to suggest that this disorder is directly related to service, to include from running or carrying heavy backpacks during service.  Therefore, the Veteran's mild degenerative disc disease of the thoracic spine is less likely than not directly related to service.  The service, post-servcie, and some of the Veteran's own prior statements provide evidence against this claim. 

There is not clear an unmistakable evidence that a strain injury of the lumbosacral spine pre-existed service.  The Veteran's separation examination in July 1985 showed normal findings in regard to the spine and no objective findings or subjective complaints of any spine symptoms, and particularly of any lumbosacral spine pathology.  There is no evidence to suggest that this disorder is directly related to service, to include from running or carrying heavy backpacks during service.  Therefore, the Veteran's strain injury of the lumbosacral spine is less likely than not directly related to service.

There is not clear an unmistakable evidence that an old patellar fracture of the right knee, postoperative open reduction internal fixation with degenerative joint disease of the patellofemoral joint and patellofemoral syndrome with some loss of range of motion pre-existed service.  There is clear and unmistakable evidence, as noted on the July 1981 enlistment examination, that the fractured kneecap status post open reduction internal fixation (kneecap was wired together) pre-existed military service.  However, there is also clear and unmistakable evidence, as noted in his separation examination report, dated in July 1985, that the kneecap was wired together and there were no major problems to date, indicating that this condition did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

This is a critical issue:  The statement above, along with other evidence, including some of the Veteran's own prior statements, provides clear and unmistakable evidence that this condition did not undergo an increase in underlying pathology during service.  Therefore, the old patellar fracture of the right knee, postoperative open reduction internal fixation was less likely than not aggravated during military service.  The findings of degenerative joint disease of the patellofemoral joint and patellofemoral syndrome of the right knee are not unexpected consequences of his history of transverse patellar fracture, right knee, status post open reduction internal fixation, making these changes a likelihood.  The Veteran's degenerative joint disease of the patellofemoral joint and patellofemoral syndrome are clearly and unmistakably due to the natural progress of the disease, and less likely as not related to service.  The service records and, more importantly, the post-service medical records provide a great deal of medical and factual evidence against the claim of aggravation. 

With regard to whether the Veteran's right knee and back disorders are related to his service-connected bilateral Morton's neuroma, the Veteran possesses several risk factors for progression of his knee condition and for the development of spine pathology, particularly, his obesity and the aging process.  To state that any of these conditions were aggravated by an altered gait due to his service-connected bilateral Morton's neuroma would be purely speculative.  His gait was documented as entirely normal in 2009, and although his gait was somewhat slowed in 2011, it was not truly antalgic, and it represented a reciprocal gait.  The 2010 statements from private health care providers indicate gait disturbance secondary to bilateral foot pain are seemingly descriptive of a reciprocal gait, representative of pain.  Reciprocal gait is an important factor.  This notation of a gait that is other than not-reciprocal is important because if other, more proximal orthopedic maladies are to be related to gait disturbance, it would be as a result of not-reciprocal (or unbalanced) gait.  

Furthermore, there is no documentation of a long-term gait disturbance other than the private records submitted by (Dr. E.E. and Dr. J.E.) showing short-term evidence (in 2010) of this seemingly reciprocal but pain-representative gait.  Therefore, the Veteran's right knee condition, thoracic spine condition, and lumbosacral spine condition, are less likely as not caused by or aggravated by his service-connected Morton's neuroma.

With regard to the claim for service connection for a right knee disability, the Veteran's July 1981 entrance examination report and the associated report of medical history clearly show that the Veteran's pre-service medical records for treatment of a fractured right patella, status post open reduction, internal fixation, had been reviewed and noted.  Given the foregoing, a right knee disorder was "noted" upon entrance into service.  Crowe.  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2015).

Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran was noted to have right knee chondromalacia on one occasion during service, in November 1982, with no subsequent treatment during his remaining period of service, a period of over 21/2  years.  His lower extremities were clinically evaluated as normal in his July 1985 separation examination report.  He indicated he did not have a history of a "'trick' or locked knee" in his July 1985 report of medical history.  

Importantly, the earliest post-service medical evidence of a right knee disorder is dated in 2010.  This is about 25 years after separation from service.  

In addition, the May 2015 VA opinion is considered highly probative evidence against the claim, as this examination report shows that the examiner stated that the Veteran's claims file had been reviewed, and as this opinion is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent medical evidence of record to show that the Veteran's right knee disorder was aggravated by his service.  Accordingly, the Board finds that the evidence is insufficient to show that the Veteran's right knee underwent an increase in disability during his active duty.  Aggravation may therefore not be conceded.  See 38 C.F.R. § 3.306(b) (2015).

To the extent that the Veteran has asserted that he has a right knee disability that was caused or aggravated by his service-connected bilateral Morton's neuroma, the Board finds that this aspect of the claim must also be denied.  There is no competent medical evidence of record to show that the Veteran has a right knee disability that was caused or aggravated by either of his service-connected bilateral foot disabilities.  The May 2015 VA opinion is considered highly probative evidence against the claim, as this examination report shows that the examiner stated that the Veteran's claims file had been reviewed, and as this opinion is accompanied by a sufficient rationale.  Prejean; Neives-Rodriguez.  The Board therefore finds that service connection for a right knee disability is not warranted under 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the claim for a back disability, notwithstanding the Veteran's reports of back pain upon entrance into service, there were no findings of a back disorder, and no evidence of back pathology.  A back disorder was therefore not "noted" upon entrance to service, the presumption of soundness applies, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The Board finds that the claim must be denied.  Following reports of back pain upon entrance into service, the Veteran's service treatment records do not contain any relevant findings, and his July 1985 separation examination report shows that his spine was clinically evaluated as normal.  An associated "report of medical history" shows that he indicated that he did not have a history of recurrent back pain.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a). 

There is no relevant medical evidence dated between the Veteran's separation from service and 2010, a period of about 25 years.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  The evidence is insufficient to show that arthritis of the back was manifested to a compensable degree within one year of separation from service.  There is no competent opinion in support of the claim on a direct basis or a presumptive basis.  Therefore, direct or presumptive service connection is not warranted for arthritis of the back.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

With regard to the claim that a back disability has been caused or aggravated by service-connected disability, the aspect of the claim must also be denied.  The May 2015 VA opinion is considered highly probative evidence against the claim, as this examination report shows that the examiner stated that the Veteran's claims file had been reviewed, and as this opinion is accompanied by a sufficient rationale.  Prejean; Neives-Rodriguez.  The Board therefore finds that service connection for a back disability is not warranted under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).

In reaching this decision, the Board has considered the January 2010 opinion of Dr. E.E., however, his statement that the Veteran's antalgic gait "may be" affecting his legs and back is equivocal in its terms.  

In this regard, no one would dispute the fact that that the Veteran's antalgic gait "may be" affecting his legs and back.  The question is whether it did, which is why a medical opinion was obtained on this question. 

The Board has also considered the January 2010 statement from Dr. J.E. who notes that the Veteran's back pain "does seem to be directly related with his foot pain."  This statement is unaccompanied by any sort of explanation.  Neives-Rodriguez.  Neither opinion is shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Prejean.  Both opinions were sufficiently discussed by Dr. V in his May 2015 opinion, which the Board finds more probative of the issues.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Wensch v. Principi, 15 Vet. App. 362, 367   (2001).

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of back and knee symptoms, the claimed disabilities are not the types of condition that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders, and determine their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issues on appeal are based on the contentions that service connection is warranted for a back disability, and a right knee disability.  

The Veteran's service treatment reports and the post-service medical records have been discussed.  A back condition is not shown during service, or until years after service.  A right knee disability is shown to have pre-existed service, and not to have been aggravated by service.  Neither claimed condition is not shown to have been caused or aggravated by a service-connected disability.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service, or due to a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via letters dated in March and May of 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  He has been afforded an examination, and etiological opinions have been obtained.  

In March 2015, the Board remanded these claims.  The Board directed that
the Veteran be contacted and request to provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim on appeal.  In April 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's directions; this notice was sent to an address provided by the Veteran to VA in April 2014.  However, there is no record of a reply; it appears that this and other VA documentation has recently been returned by the postal service as undeliverable, and that a current and correct address is not of record for the Veteran.  In such cases, the Veteran bears the burden of keeping VA apprised of his whereabouts, and "there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In its remand, the Board further directed that supplemental etiological opinions be obtained, and in May 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a back disability, and a right knee disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


